        Case 1:17-cv-03804-AT Document 18 Filed 11/19/18 Page 1 of 29




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

JEFFREY CROSS, et al.,                        :
                                              :
                   Plaintiffs,                :
                                              :     CIVIL ACTION FILE NO.:
v.                                            :     1:17-CV-3804-AT-JCF
                                              :
EQUITYEXPERTS.ORG, LLC,                       :
                                              :
                   Defendant.                 :

                FINAL REPORT AND RECOMMENDATION

      This case is before the Court on the Motion For Default Judgment filed by

Jeffrey Cross (“Mr. Cross”) and Pamela Cross (“Ms. Cross”) (collectively,

“Plaintiffs”). (Doc. 12).

                            Factual And Procedural History

      Equityexperts.org, LLC (“Defendant” or “Equity Experts”) is an entity

incorporated in Michigan whose principal purpose of business is debt collection.

(Doc. 1 ¶¶ 7, 18). Defendant regularly uses the mail and telephone in its attempts to

collect debts owed by another. (Id. ¶ 21). Defendant’s specialty is the collection of

debts owed to homeowner’s associations (“HOA”). (Id. ¶ 19). Plaintiffs are Georgia

residents and own a home located in the subdivision of Camden Pointe, which is in

Cobb County, Georgia and is subject to a covenant enforced by an HOA. (Id. ¶¶ 5,

30; Doc. 12-4 ¶ 8).         The underlying dispute arose from an erroneous HOA


                                          1
        Case 1:17-cv-03804-AT Document 18 Filed 11/19/18 Page 2 of 29




assessment associated with Plaintiffs’ mailbox. (Doc. 12-4 ¶ 9). After resolving the

issue, Plaintiffs continued to remit their annual homeowners’ association

assessments. (Doc. 1 ¶ 37). Despite Plaintiffs’ resolution of the underlying matter

with the HOA, on October 30, 2014, an attorney acting as an “authorized

representative of [Defendant]” filed a lien on Plaintiffs’ property in the Cobb County

real property records. (Id. ¶ 50; see also id. ¶¶ 42, 45-46; Doc. 15-7 at 4; Doc. 15-9

at 1). The lien was based on “erroneous charges and assessments, misapplied

payments, and [] additional illegal collection fees.” (Doc. 12-4 ¶ 14).

      On September 29, 2016, Equity Experts sued Plaintiffs in the State Court of

Cobb County attempting to collect an alleged debt of $2,802.02, which included

collection fees in addition to the amount of the underlying erroneous assessment.

(Doc. 1 ¶¶ 61-62). The statement attached to Equity Experts’ state court complaint

indicated a balance due of $548.20, an amount of $708.00 itemized as

“COLLECTIONS REMAIN,” and an amount of $1495.00 itemized as “INTENT

TO FORECLOSE.” (Id. ¶¶ 65-66). However, Equity Experts’ complaint did not

seek foreclosure. (Id. ¶ 69). Before the end of discovery in the state court case,

Equity Experts voluntarily dismissed its complaint. (Id. ¶ 76). At the time it filed

its state court complaint, Equity Experts did not have the actual evidence necessary

to prove the case. (Id. ¶ 78).




                                          2
        Case 1:17-cv-03804-AT Document 18 Filed 11/19/18 Page 3 of 29




      While its collection action was pending, Equity Experts’ employee called

Plaintiffs directly at their home and left a voicemail. (Id. ¶¶ 83-84). Equity Experts’

employee identified herself as “Rebecca” and directed Mr. Cross to call her back.

(Id. ¶ 84). Mr. Cross called the number left on the voicemail, and Rebecca answered.

(Id. ¶ 86). Rebecca informed Mr. Cross that she had called trying to settle a debt,

which she stated amounted to $2,802.00. (Id. ¶ 88). Mr. Cross told her he was

represented by counsel and the alleged debt was the subject of active litigation. (Id.

¶ 89). Rebecca denied knowledge that Mr. Cross was represented by counsel but

stated that her notes confirmed that a collection lawsuit had been filed. (Id. ¶¶ 90-

91). On January 9, 2017, Rebecca again called Mr. Cross directly, leaving a

voicemail requesting a call back. (Id. ¶ 94). Defendant continued to contact Mr.

Cross directly through its employees, most recently in September 2017, even after

being informed that he was represented by counsel. (Id. ¶¶ 95, 98; see also Doc. 12-

4 ¶ 47). Defendant also directed Plaintiffs’ HOA to cut off access to their amenities

in order to get them to pay. (Id. ¶ 99; Doc. 17 (“Hearing Tr.”) at 11:13-16).

      In 2017, Plaintiffs began the process of refinancing their home to pay off

$40,000 of consumer credit card debt, which carried an interest rate of 12.99%. (Id.

¶ 55). They were in the process of qualifying for a second mortgage at a rate of

4.432% until their lender discovered the lien Defendant had placed on their property.

(Id. ¶ 55; see also Doc. 1 ¶¶ 55-56, Doc. 16 at 5). The lien was later released in


                                          3
            Case 1:17-cv-03804-AT Document 18 Filed 11/19/18 Page 4 of 29




March 2017, a fact discovered by Plaintiffs’ counsel on August 22, 2018. (See Doc.

16 at 4).

       Plaintiffs filed this action on September 28, 2017, alleging claims under the

Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §§ 1692 et seq., the

Georgia Fair Business Practices Act (“GFBPA”), O.C.G.A. § 10-1-390 et seq., as

well as state law claims for slander of title, abusive collection, invasion of privacy,

and “tortious infliction of emotional distress.” (See Doc. 1 ¶¶ 104-122). Plaintiffs’

Complaint alleges general damages in the form of “emotional distress, including

anxiety, worry, stress, embarrassment, frustration, humiliation, loss of sleep, and

loss of enjoyment and social opportunity.” (Doc. 12-1 at 18; Doc. 12-1 at 18-23).

Plaintiffs also seek special damages resulting from Defendant’s role in directing the

HOA to deny them access to neighborhood facilities, expenses incurred defending

Defendant’s state court collection lawsuit, and the lost opportunity to obtain a more

favorable interest rate due Defendant’s lien. (Doc. 1 ¶¶ 58-59, 116; Doc. 12-1 at

18). Plaintiffs also seek statutory damages for Defendant’s violations of the FDCPA

and treble damages under O.C.G.A. § 10-1-399. (Doc. 12-1 at 25-28). Finally,

Plaintiffs seek punitive damages, attorney’s fees, and costs. (Id. at 30-31).

       Defendant’s answer was due on April 18, 2018 as shown in Plaintiffs’ return

of service, filed on March 29, 2018 (Doc. 7). Defendant did not answer Plaintiffs’

Complaint. The Clerk entered default as to Defendant on May 8, 2018, (see Minute


                                          4
        Case 1:17-cv-03804-AT Document 18 Filed 11/19/18 Page 5 of 29




Entry entered May 8, 2018), and Defendant thereby admitted Plaintiffs’ well-pled

allegations. Buchanan v. Bowman, 820 F.2d 359, 361 (11th Cir. 1987); see also

Glover v. Manny’s Tex. Style Bar-Be-Que, Inc., No. 1:05-cv-3244-WSD, 2006 U.S.

Dist. LEXIS 39389, at *2 (N.D. Ga. June 14, 2006) (“Upon entry of default, the

well-pleaded allegations of the complaint are to be accepted as true[.]”). Plaintiffs

then filed the instant Motion For Default Judgment on June 21, 2018. (Doc. 12).

The undersigned directed Defendant to file a response to Plaintiffs’ motion showing

cause why default judgment should not be entered (Doc. 13), but Defendant did not

respond. In that Order, the undersigned also directed the parties to appear at a

hearing on August 23, 2018. (Id. at 2). Plaintiffs appeared before the undersigned

on that date, submitting exhibits in support of their motion and testifying as to

damages. (See Docs. 14, 17; see also Docs. 15-1 through 15-9). Defendant did not

appear at the hearing. (Doc. 14).

                                    Discussion

I.    Jurisdiction

      The Court first notes that pursuant to 28 U.S.C. § 1331, it has federal question

jurisdiction over Plaintiffs’ FDCPA claims because they are federal claims. 15

U.S.C. § 1692k(d).      Likewise, the Court has supplemental jurisdiction over

Plaintiff’s state law GFBPA and tort claims because they rely on the same facts as

Plaintiff’s federal claims. 28 U.S.C. § 1367(a). The undersigned further determines


                                          5
         Case 1:17-cv-03804-AT Document 18 Filed 11/19/18 Page 6 of 29




that the Court has personal jurisdiction over Defendant based on the allegations in

the Complaint. See Stewart v. Regent Asset Mgmt. Solutions, Civil Action File No.

1:10-CV-2552-CC-JFK, 2011 U.S. Dist. LEXIS 50046, at *5 (N.D. Ga. May 4,

2011) (“The presence of the Court’s jurisdiction must appear on the face of the

complaint.”), adopted by 2011 U.S. Dist. LEXIS 58600 (N.D. Ga. May 31, 2011).

II.   Liability

      Plaintiffs ask this Court to enter a default judgment on three Counts contained

in the Complaint. (See Doc. 12-1 at 4-24). Specifically, the Complaint alleges that

Defendant engaged in debt collection practices prohibited by the FDCPA and

GFBPA (Doc. 1 ¶¶ 104-118) and committed the torts of abusive collection, “tortious

infliction of emotional distress,” slander of title, and invasion of privacy (id. ¶ 120).

      Before granting default judgment, the Court “must ensure that the well-

pleaded allegations in the complaint, which are taken as true due to the default,

actually state a substantive cause of action and that there is a substantive, sufficient

basis in the pleadings for the particular relief sought.” Tyco Fire and Sec., LLC v.

Alcocer, 218 Fed. Appx. 860, 863 (11th Cir. 2007) (unpublished decision). “While

‘a default is not treated as an absolute confession by the defendant of his liability

and of the plaintiff’s right to recover,’ a defaulted defendant is deemed to ‘admit[]

the plaintiff’s well-pleaded allegations of fact.’ ” Id. (citing Nishimatsu Constr. Co.

v. Houston Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975)).


                                           6
        Case 1:17-cv-03804-AT Document 18 Filed 11/19/18 Page 7 of 29




      A. FDCPA Claims

      Plaintiffs allege that Defendant’s filing of a lien and collection lawsuit against

Plaintiffs, its communication with Mr. Cross with knowledge he was represented by

counsel, and its direction that the HOA restrict Plaintiffs’ access to neighborhood

amenities constituted violations of multiple FDCPA provisions including 15 U.S.C.

§§ 1692c(a)(2), 1692d, 1692d(6), 1692e, 1692e(2)(A), 1692e(5), 1692e(11), 1692f,

and 1692f(1). (See Doc. 1 at ¶¶ 104-116). The facts set out in Plaintiffs’ Complaint

state valid claims under these provisions.

      “In enacting the FDCPA, Congress sought ‘to eliminate abusive debt

collection practices by debt collectors, to ensure that those debt collectors who

refrain from using abusive debt collection practices are not competitively

disadvantaged, and to promote consistent State action to protect consumers against

debt collection abuses.’ ” LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1190

(11th Cir. 2010) (quoting 15 U.S.C. § 1692(e)). “Accordingly, the FDCPA prohibits

debt collectors from using ‘any false, deceptive, or misleading representation or

means in connection with the collection of any debt’ as well as the use of ‘unfair or

unconscionable’ means of collection.” Id. (quoting 15 U.S.C. §§ 1692(e) and

1692f). “To prevail on an FDCPA claim, [the] plaintiff[s] must establish that:

      (1) [they have] been the subject of collection activity arising from a
      consumer debt; (2) the defendant attempting to collect the debt qualifies
      as a “debt collector” under the Act; and (3) the defendant has engaged


                                             7
        Case 1:17-cv-03804-AT Document 18 Filed 11/19/18 Page 8 of 29




      in a prohibited act or has failed to perform a requirement imposed by
      the FDCPA.

Frazier v. Absolute Collection Serv., 767 F. Supp. 2d 1354, 1363 (N.D. Ga. 2010)

(quoting Buckley v. Bayrock Mortg. Corp., No. 1:09-cv-1387-TWT, 2010 U.S. Dist.

LEXIS 10636, at *21 (N.D. Ga. Feb. 5, 2010)), adopted by 767 F. Supp. 2d 1354,

1359 (N.D. Ga. 2011).

      Plaintiffs have satisfactorily alleged that they have been “the subject of

collection activity arising from a consumer debt” and that Defendant is a debt

collector under the Act. (Doc. 1 ¶¶ 20-28, 31). Further, Plaintiffs sufficiently allege

that Defendant engaged in prohibited conduct under the statute.              For one,

“[m]aintaining an invalid lien against a debtor’s home falls comfortably within the

kinds of practices Congress has identified as unfair under § 1692f[.]” Currier v.

First Resolution Inv. Corp., 762 F.3d 529, 535 (6th Cir. 2014); see also 15 U.S.C. §

1692f(6)(A) (prohibiting the taking or threat of taking “any nonjudicial action to

effect dispossession or disablement of property if [] there is no present right to

possession of the property”). Plaintiffs’ allegation that Defendant engaged in

abusive, scattershot litigation tactics by filing a lawsuit it never intended to fully

prosecute states a claim under §§ 1692e and 1692f. See Mason v. Midland Funding

LLC, 2017 U.S. Dist. LEXIS 216825, at *94 (N.D. Ga. July 27, 2017) (allegations

that debt collector “filed lawsuits when they should have known that they could

never prove their claims in court” were sufficient to state FDCPA claim); see also

                                          8
         Case 1:17-cv-03804-AT Document 18 Filed 11/19/18 Page 9 of 29




Kuria v. Palisades Acquisition XVI, LLC, 752 Supp. 2d 1293, 1302-03 (N.D. Ga.

2010) (plaintiff stated a claim under §§ 1692e and 1692f where his complaint alleged

“a pattern and practice of abusive, scattershot litigation to collect debts”).

        Furthermore, Plaintiffs’ assertion that Defendant’s employee called Mr.

Cross directly in an effort to settle the debt despite knowledge that he was

represented by counsel constitutes a clear violation of the statute, which provides

that “a debt collector may not communicate with a consumer in connection with the

collection of any debt . . . if the debt collector knows the consumer is represented by

an attorney[.]” 15 U.S.C. § 1692c(a)(2). Finally, Plaintiffs assert that Defendant

directed the HOA to prevent Plaintiffs’ access to the neighborhood amenities for

which they paid annual assessments “[i]n another attempt to coerce Plaintiffs into

paying amounts not due and owing[.]” (Doc. 12-1 at 12; see also Doc. 1 ¶¶ 37, 114).

The method of directing an HOA to restrict alleged debtors from neighborhood

amenities to get them to pay a debt that has already been settled falls well within the

type of “unfair or unconscionable collection methods” prohibited by the FDCPA.

Ohuche v. Bank of Am., N.A., 2013 U.S. Dist. LEXIS 182871, at *30 (N.D. Ga. Feb.

25, 2013) (quoting Gass v. CitiMortgage, Inc., 1:11-CV-3713-RWS-JSA, 2012 U.S.

Dist. LEXIS 114457, at *43 (N.D. Ga. June 25, 2012)). Plaintiffs have therefore

satisfactorily alleged several violations of the FDCPA.

      B. GFBPA Claims


                                           9
        Case 1:17-cv-03804-AT Document 18 Filed 11/19/18 Page 10 of 29




      Plaintiffs’ Complaint also alleges that

      [Defendant]’s actions, including without limitation, each of the specific
      enumerated FDCPA violations referenced above as well as the general
      use of unfair or deceptive acts or practices in the conduct of consumer
      transactions and consumer acts or practices in trade or commerce,
      constitute violations of Georgia’s Fair Business Practices Act.

(Doc. 1 ¶ 117). This allegation also supports a valid claim. The GFBPA provides

that “[u]nfair or deceptive acts or practices in the conduct of consumer transactions

and consumer acts or practices in trade or commerce are declared unlawful.”

O.C.G.A. § 10-1-393(a). Under Georgia law, allegations of unfair or deceptive debt

collection conduct sufficient to trigger the FDCPA also plausibly demonstrate

violations of the GFBPA. See 1st Nationwide Collection Agency, Inc. v. Werner,

654 S.E.2d 428, 431 (Ga. Ct. App. 2007); see also Gilmore v. Account Mgmt., 357

Fed. Appx. 218, 220 (11th Cir. 2009) (unpublished decision) (reversing district

court’s denial of motion for default judgment on the plaintiff’s FBPA claim where

the defendant “necessarily violated Georgia’s FBPA when it violated the FDCPA”).

      As discussed at greater length above, Plaintiffs have sufficiently alleged

conduct violative of the FDCPA. As Plaintiffs accurately point out, “violations of

the FDC[P]A are within the scope of the GFBPA[.]” Carlisle v. Nat’l Commer.

Servs., 722 Fed. Appx. 864, 869 (11th Cir. 2018) (unpublished decision); see also

Gilmore, 357 Fed. Appx. at 221. As such, Plaintiffs’ allegations that Defendant filed

a frivolous collection lawsuit, cut off access to neighborhood amenities, and


                                         10
        Case 1:17-cv-03804-AT Document 18 Filed 11/19/18 Page 11 of 29




continued contacting Mr. Cross despite knowledge he had retained counsel—all with

the intent to coerce Plaintiffs into paying—constitute intentional violations of the

GFBPA. See Beringer v. Hearshe, LLC, Civil Action File No. 1:10-cv-1399-WSD-

ECS, 2011 U.S. Dist. LEXIS 160960, at *12 (N.D. Ga. Aug. 31, 2011) (debt

collection phone calls made to the plaintiff were intentional because they “were

designed to intimidate Plaintiff into responding”); Gilmore, 357 Fed. Appx. at 219

n. 1 (plaintiff entitled to default judgment on his GFBPA claims where he alleged

that the defendant failed to identify itself properly, misrepresented the amount and

character of his debt to him and credit reporting agencies, and threatened him with

unlawful litigation).

      C. Slander Of Title Claim

      Plaintiffs allege that Defendant “malicious[ly] attempt[ed] to impugn

Plaintiffs’ title to the property in order to coerce Plaintiffs into paying amounts not

owed by them.” (Doc. 12-1 at 16). “The owner of any estate in lands may bring an

action for libelous or slanderous words which falsely and maliciously impugn his

title if any damage accrues to him therefrom.” O.C.G.A. § 51-9-11. The elements

of a slander of title claim are:

      (1) publication of slanderous or libelous words; (2) that they were
      malicious; (3) that the plaintiff sustained special damages thereby; and
      (4) that the plaintiff possessed an estate in the property slandered or
      libeled.



                                          11
        Case 1:17-cv-03804-AT Document 18 Filed 11/19/18 Page 12 of 29




Lee v. Washington Square Homeowners= Ass=n, Inc., 273 Ga. App. 392, 615 S.E.2d

210, 213 (Ga. App. 2005) (internal quotation omitted). Additionally, under Georgia

law, title can be slandered through encumbering property by recording a lien. Boaz

v. Latson, 580 S.E.2d 572, 579 (Ga. Ct. App. 2003) (noting that “case law reveals

that title can be slandered through activities such as . . . filing notice of a

materialman’s lien”) (citing F.S. Assoc. v. McMichael’s Constr. Co., 399 S.E.2d 479,

482 (Ga. Ct. App. 1990) (“[T]he filing of a notice of lien against property . . . in an

amount exceeding that which the owner agreed to be liable, may be actionable.”).

Regarding the first and second elements, as discussed above, the Complaint alleges

that Defendant maliciously recorded the above-referenced lien based on a false

amount. (Doc. 1 ¶¶ 52-53; Doc. 12-1 at 16). The Complaint also alleges that

Plaintiffs sustained special damages when they were denied favorable loan terms on

a home equity loan product after the lender discovered the lien on their property.

(Doc. 1 ¶¶ 55-59). Finally, the Complaint alleges that Plaintiffs held title and

possession to their home at the time the lien was recorded. (Id. ¶ 54). Thus, Plaintiffs

have alleged a valid slander of title claim against Defendant.

      D. Abusive Collection Claim

      Plaintiffs allege a claim for “Georgia’s recognized common law tort of

abusive collection.” (Doc. 12-1 at 28; see also Doc. 1 ¶ 120). Under Georgia law,

“unreasonable bill-collection procedures, e.g., making false statements, threats, and


                                          12
        Case 1:17-cv-03804-AT Document 18 Filed 11/19/18 Page 13 of 29




harassing telephone calls, do constitute an actionable tortious wrong.” Dolanson

Co. v. Citizens & Southern Nat’l Bank, 251 S.E.2d 274, 277-78 (Ga. 1978); see also

Kinzy v. Wells Fargo Bank, N.A., Civil Action No. 1:13-CV-357-CAP, 2013 U.S.

Dist. LEXIS 201071, at *9 (N.D. Ga. Nov. 4, 2013) (recognizing the tort of “abusive

collection” as the same tort found actionable in Dolanson based on the plaintiff’s

allegations of “numerous harassing phone calls in an unreasonable attempt to collect

a bill that he had already paid”) (citing Dolanson, 251 S.E.2d at 278). As referenced

above, Plaintiffs allege that Defendant demanded amounts they had already paid,

maliciously filed a lien on their property for the inaccurate debt, filed a collection

lawsuit based on the inaccurate debt without meaningful involvement of counsel and

with the intention to coerce Plaintiffs to pay, called Mr. Cross repeatedly despite

knowing he was represented in the collection lawsuit, and directed Plaintiffs’ HOA

to remove their access to neighborhood facilities. (Doc. 1 ¶¶ 65, 71-81, 83-99). This

conduct undoubtedly constitutes unreasonable debt collection methods supportive

of a claim for “abusive collection,” or “harassment,” under Georgia law. See Kinzy,

2013 U.S. Dist. LEXIS 201071, at *9 (plaintiff stated a claim for “abusive

collection” where he alleged the defendant “made numerous harassing phone calls

in an unreasonable attempt to collect a bill that he had already paid”); Blazer Fin.

Svcs., Inc. v. Stewart, 233 S.E.2d 1, 2 (Ga. Ct. App. 1977) (affirming trial court’s




                                         13
        Case 1:17-cv-03804-AT Document 18 Filed 11/19/18 Page 14 of 29




finding that unreasonable threats associated with an invalid debt caused damages for

mental suffering).

      E. Tortious Infliction Of Emotional Distress Claim

      Plaintiffs allege a state law claim for “tortious infliction of emotional

distress[.]” (Doc. 1 ¶ 120). Under Georgia law, a claim for negligent infliction of

emotional distress requires “some impact on the plaintiff, and that impact must be a

physical injury.” Ryckeley v. Callaway, 412 S.E.2d 826 (1992) (citing OB-GYN

Assoc. v. Littleton, 386 S.E.2d 146, 148 (1989)). Plaintiffs have not alleged that

Defendant physically injured them, so the undersigned addresses whether their

allegations state a claim for intentional infliction of emotional distress. To prevail

on an intentional infliction of emotional distress (“IIED”) claim, Plaintiffs must

show: (1) the conduct was intentional or reckless; (2) the conduct was extreme and

outrageous; (3) there is a causal connection between the wrongful conduct and the

emotional distress; and (4) the emotional distress is severe. See Hendrix v. Phillips,

428 S.E.2d 91, 92 (Ga. Ct. App. 1993). Georgia courts have found liability for IIED

“only where the conduct has been so outrageous in character, and so extreme in

degree, as to go beyond all possible bounds of decency, and to be regarded as

atrocious, and utterly intolerable in a civilized community.” Yarbrough v. SAS Sys.,

Inc., 419 S.E.2d 507, 509 (Ga. Ct. App. 1992). “The burden on a plaintiff asserting




                                         14
         Case 1:17-cv-03804-AT Document 18 Filed 11/19/18 Page 15 of 29




a claim for [IIED] is heavy.” Durley v. APAC, Inc., 236 F.3d 651, 658 (11th Cir.

2000).

      Here, Plaintiffs allege that “[t]he individual and combined acts of [Defendant]

and its agents constitute . . . tortious infliction of emotional distress[.]” (Doc. 1 ¶

120). While Plaintiffs’ motion for default judgment contains a discussion on most

of the causes of action in their Complaint, it does not assert why they are entitled to

default judgment on their “tortious infliction of emotional distress” claim, though it

does outline damages for “mental and emotional anguish.” (See Doc. 12-1 at 29).

      The Court finds that Plaintiffs have not demonstrated that their allegations are

sufficient to establish an IIED claim. To the extent Plaintiffs’ IIED claim is based

on the acts constituting violations of the FDCPA and slander of title referenced

above, that conduct does not provide a valid basis for an IIED claim. Defendant’s

coercive communications with Plaintiff, its groundless legal actions, and its direction

to restrict Plaintiffs’ use of neighborhood amenities—all on the basis of debt already

satisfied—was no doubt troubling to Plaintiffs and caused them distress. However,

Defendant’s alleged conduct is not “so outrageous in character, and so extreme in

degree, as to go beyond all possible bounds of decency, and to be regarded as

atrocious, and utterly intolerable in a civilized community.” Farrell v. Time Service,

Inc., 178 F. Supp. 2d 1295, 1299 (N.D. Ga. 2001) (quoting Biven Software, Inc. v.

Newman, 473 S.E.2d 527, 529 (Ga. Ct. App. 1996)); see also Latimore v. Gateway


                                          15
        Case 1:17-cv-03804-AT Document 18 Filed 11/19/18 Page 16 of 29




Retrieval, LLC, Civil Action File No. 1:12-CV-00286-TWT-JFK, 2013 U.S. Dist.

LEXIS 29512, at *34-35 (N.D. Ga. Feb. 1, 2013), adopted by 2013 U.S. Dist. LEXIS

29527 (N.D. Ga. Mar. 4, 2013) (denying IIED claim on default judgment where the

plaintiff alleged that debt collector’s employees threatened her with arrest and

prosecution causing “extreme emotional distress, shock, alarm and fear”); Cook v.

Covington Credit of Georgia, Inc., 660 S.E.2d 855, 858 (2008) (finding that threats

from debt collectors involving “numerous demands over the telephone[,]” a personal

confrontation, and the use of a racial epithet did not support an IIED claim).

      Accordingly, the Court finds that the allegations in Plaintiffs’ Complaint do

not provide the requisite factual basis for an IIED claim for purposes of their motion.

      F. Invasion Of Privacy Claim

      Plaintiffs include invasion of privacy in their list of state law causes of action.

(See Doc. 1 ¶ 120). “Georgia law recognizes a claim for invasion of privacy based

on ‘publicity that puts one in a false light.’ ” Pryce v. Deutsche Bank Nat’l Trust

Co., Civil Action File No. 1:13-CV-03945-HLM, 2014 U.S. Dist. LEXIS 189257,

at *33 (N.D. Ga. Jan. 31, 2014) (quoting Benedict v. State Farm Bank, FSB, 709

S.E.2d 314, 317 n. 3 (Ga Ct. App. 2011)). Plaintiffs do not point to specific factual

conduct supporting their invasion of privacy claim. To the extent Plaintiffs meant

to allege that claim on the basis of their lender’s discovery of Defendant’s

previously-recorded lien, (see id. ¶ 56), that conduct does not support a claim


                                          16
        Case 1:17-cv-03804-AT Document 18 Filed 11/19/18 Page 17 of 29




because the lien conveyed that they owed a debt, which they did not. (Id. ¶ 51). The

“publication” of the lien was therefore false. By contrast, statements supportive of

an invasion of privacy claim “are true, but involve private matters.” Smith v.

Stewart, 660 S.E.2d 822, 834 (Ga Ct. App. 2008). Further, regardless of its falsity,

Plaintiffs did not have a reasonable right to expect that the lien would remain private

because it was a matter of public record. See Williams v. Coffee Cty. Bank, 308

S.E.2d 430, 431 (Ga. Ct. App. 1983) (finding no cause of action for invasion of

privacy based on disclosure of matter of public record). Thus, Plaintiffs have failed

to demonstrate a valid basis for an invasion of privacy claim under Georgia law

III.   Damages And Attorney’s Fees

       Having determined that a default judgment is warranted on Plaintiffs’

FDCPA, GFBPA, slander of title, and abusive collection claims, the court “will

determine the amount and character of the recovery that should be awarded.” Patray

v. Northwest Publ., 931 F. Supp. 865, 869 (S.D. Ga. 1996) (additional citation

omitted). Plaintiffs request statutory damages for Defendant’s FDCPA violations,

actual damages, treble damages, punitive damages, attorney’s fees and costs. (Doc.

12-1 at 23-24).

       A. Statutory Damages

       Plaintiffs request statutory damages of $2,000.00 for violations of the FDCPA

as to both Mr. and Mrs. Cross. (Id. at 23). Under the FDCPA, the Court may award


                                          17
        Case 1:17-cv-03804-AT Document 18 Filed 11/19/18 Page 18 of 29




statutory damages of up to $1,000.00. 15 U.S.C. § 1692k(a)(2)(A). As referenced

in the above discussion, Plaintiffs’ allegations support a valid claim that Defendant

repeatedly violated multiple provisions of the FDCPA as to both Plaintiffs.

Furthermore, Defendant’s employee continued calling despite Mr. Corss having

informed her that he had retained counsel, which renders Defendant’s FDCPA

violation intentional. In another case involving intentional FDCPA violations

related to repeated collection calls and coercion, a statutory award of $1,000.00 for

one plaintiff was found appropriate. Latimore, 2013 U.S. Dist. LEXIS 29512, at

*34-35; see also Stewart v. Regent Asset Mgmt. Solutions, Civil Action File No.

1:10-CV-2552-CC-JFK, 2011 U.S. Dist. LEXIS 50046, at *15 (N.D. Ga. May 4,

2011) (awarding $1,000 of statutory damages for multiple violations of the FDCPA

on motion for default judgment), adopted by 2011 U.S. Dist. LEXIS 58600 (N.D.

Ga. May 31, 2011). Accordingly, the Court RECOMMENDS that Plaintiffs be

awarded statutory damages in the amount of $1,000.00 per Plaintiff, for a total of

$2,000.00.

      B. Actual Damages

      Plaintiffs also allege actual damages stemming from the lost opportunity to

qualify for a home equity loan, the expense incurred by defending Defendant’s

collection lawsuit, the loss of the use of neighborhood amenities for which they paid,

and mental distress. (Doc. 12-1 at 29).


                                          18
        Case 1:17-cv-03804-AT Document 18 Filed 11/19/18 Page 19 of 29




             1. Loan Denial

      As referenced above, Plaintiffs were denied a 20-year home mortgage loan in

the amount of $40,000 at a rate of 4.432% annual percentage rate (“APR”) after the

lender reviewed the lien Defendant recorded on their property. (Doc. 1 ¶¶ 55-58;

see also Doc. 12-1 at 24). Plaintiffs sought to use the $40,000 to pay off the same

amount in credit card debt, which carried an APR of 12.99%. (Doc. 12-1 at 7; Doc.

16 at 3). The lien was released in March 2017.1 (Doc. 16 at 4). Mr. Cross testified

that he could have obtained a loan with the same terms as soon as April 2017 had he

discovered the lien was released. (Hearing Tr. at 15:8-13; see also Doc. 16 at 4).

Plaintiffs seek $3,628.16 as the difference in monthly payments over a 16-month

period between the 4.432% rate they could have obtained in April 2017 and the

12.99% rate they actually paid on the same amount during the period. (Doc. 16 at

5). Plaintiffs are entitled to damages stemming from Defendant’s slander of title

claim and its violations of the GFBPA and FDCPA. See Veatch v. Aurora Loan

Servs., LLC, 771 S.E.2d 241, 244 (Ga. Ct. App. 2015) (special damages recoverable

for slander of title claim); 1st Nationwide Collection Agency, Inc., 645 S.E.2d at 431-

32 (affirming trial court’s treble damages award under the GFBPA for failing to

communicate debt as disputed in the plaintiff’s credit reports); O.C.G.A. §



1
  Plaintiffs’ counsel discovered this release shortly before the default judgment
hearing. (Tr. 18:8-18).
                                          19
       Case 1:17-cv-03804-AT Document 18 Filed 11/19/18 Page 20 of 29




1692k(a)(1) (permitting recovery of actual damages sustained by individuals harmed

by a debt collector’s violations); Randolph v. Northeast Legal Grp., LLC, Case No.

2:12-cv-03800-HGD, 2014 U.S. Dist. LEXIS 82199, at *19-20 (N.D. Ala. May 23,

2014) (plaintiff entitled to difference between amount of monthly payments she

actually made and amount she would have made at a more favorable interest rate but

for a credit denial based on false credit information), modified on other grounds by

2014 U.S. Dist. LEXIS 81414 (N.D. Ala. June 16, 2014) (accepting magistrate’s

finding as to actual damages caused by credit denial); Royster v. Pacific Creditors

Ass’n, Case No. 3:08CV009, 2008 U.S. Dist. LEXIS 116434, at *9-10 (S.D. Ohio

Oct. 23, 2008) (awarding $60,500.00 in excess interest payments on a 30-year

mortgage caused by debt collector’s failure to remove derogatory credit

information).

      Accordingly, the undersigned RECOMMENDS that Plaintiffs be entitled to

$3,628.16 in actual damages stemming from the cloud placed on their title by

Defendant’s slander of title and violations of the FDCPA and GFBPA.

            2. Denial Of Access To Amenities And Defense Of Collections
               Lawsuit

      Plaintiffs also allege they were damaged in the amount of $1,848.00 by

Defendant’s direction to their HOA that they be restricted from neighborhood

amenities. (Doc. 12-1 at 18). According to the Complaint, Plaintiffs paid for these

amenities but were improperly denied their use for four years by the HOA acting at

                                        20
        Case 1:17-cv-03804-AT Document 18 Filed 11/19/18 Page 21 of 29




Defendant’s direction. (Id.; see also Doc. 1 ¶ 63; Doc. 12-4 ¶ 61; Doc. 12-5 ¶ 51).

Additionally, Plaintiffs maintain they expended a flat fee of $600.00 in attorney’s

fees for defending the collections lawsuit Defendant filed against them in state court.

(Doc. 12-1 at 18). Plaintiffs have submitted declarations made by Mr. Cross and his

counsel in the underlying action confirming that amount. (Doc. 12-4 ¶ 29; Doc. 12-

6 ¶ 30-31, 40). Having reviewed the allegations and evidence of damages, the

undersigned RECOMMENDS that Plaintiffs be permitted recovery of actual

damages in the amount of $1,848.00 for their loss of access to neighborhood

amenities and $600.00 in attorney’s fees for defending the state court collection

lawsuit. See Rivers v. America’s Network, Inc., Civil Action no. 1:10-cv-02606-

HTW-RGV, 2011 U.S. Dist. LEXIS 156650, at *16 (N.D. Ga. Apr. 14, 2011)

(plaintiffs who bring successful FDCPA claims are entitled to actual damages),

adopted by 2011 U.S. Dist. LEXIS 156651 (N.D. Ga. July 29, 2011).

             3. Mental And Emotional Distress

      Plaintiffs are entitled to recover general damages for their “mental and

emotional anguish” resulting from Defendant’s violations of the FDCPA, the

GFBPA, and Defendant’s tortious conduct. (Doc. 12-1 at 28-29; Doc. 1 ¶¶ 116, 118,

121). “Actual damages under the FDCPA include damages for emotional distress.”

Minnifield v. Johnson & Freedman, LLC, 448 Fed. Appx. 914, 916 (11th Cir. 2011)

(unpublished decision). Similarly, “the GFBPA allows for an award of actual


                                          21
        Case 1:17-cv-03804-AT Document 18 Filed 11/19/18 Page 22 of 29




damages.” Shurley v. McNeil & Meyers Asset Mgmt. Grp. LLC, Civil Action No.

5:17-CV-792 (MTT), 2018 U.S. Dist. LEXIS 143900, at *7 (M.D. Ga. Aug. 24,

2018); see also Carlisle, 2017 U.S. Dist. LEXIS 39954, at *34-35 (“[G]eneral

damages are those which the law presumes to flow from any tortious act.”).

Plaintiffs seek “general damages in an amount of at least $50,000.00 due to the

emotional distress, including anxiety, worry, stress, frustration, humiliation, loss of

sleep, and loss of enjoyment and social opportunity.” (Doc. 16 at 7).

      At the hearing, Mr. Cross testified about the time he spent attempting to clear

up his mistaken HOA assessment with Defendant. (Hearing Tr. at 9:11-10:3).

Specifically, Mr. Cross testified to sending “over a dozen” letters and emails to

Defendant. (Id. at 9:14-17). He also testified about the embarrassment caused by

Defendant’s direction to restrict his family’s access to neighborhood amenities. (Id.

at 12:3-20). Mrs. Cross also testified, stating that Defendant’s actions caused Mr.

Cross to be frustrated and upset every time Defendant communicated with Plaintiffs.

(Id. at 21:18-23). Mrs. Cross stated that she felt worried about Mr. Cross when he

became “so agitated and aggravated about this.” (Id. at 22:4-5). Mrs. Cross

expressed that she felt embarrassed when a sheriff’s deputy came to Plaintiffs’ house

to deliver service of the collection lawsuit initiated by Defendant. (Id. at 22:15-23).

She also testified that Defendant’s actions caused her to lose sleep, caused her




                                          22
        Case 1:17-cv-03804-AT Document 18 Filed 11/19/18 Page 23 of 29




stomach to hurt, and caused her and Mr. Cross to have “fights and arguments[.]” (Id.

at 24:2-18).

      In light of Plaintiffs’ well-pleaded allegations and their testimony at the

hearing about the severity of their emotional distress, embarrassment, sleeplessness,

and frustration due to Defendant’s conduct, the undersigned determines that general

damages for emotional distress are appropriate. See McLean v. GMAC Mortg.

Corp., 595 F. Supp. 2d 1360, 1369 (S.D. Fla. 2009) (“[C]ourts have relied on a

plaintiff’s lay testimony in establishing emotional damages.”). However, the Court

finds Plaintiffs’ request of at least $50,000 to be excessive. Instead, $30,000 for

Defendant’s GFBPA2 violations appear to be appropriate amounts of recovery for

the harm caused to Mr. and Mrs. Cross considering the spectrum of general damages

awards other courts have found when faced with similar evidence of harm. See, e.g.,

Shurley, 2018 U.S. Dist. LEXIS 143900, at *8 (awarding actual damages of $10,000

under the GFBPA due to the emotional distress the plaintiff experienced resulting

from threatening debt collection efforts); Carlisle, 722 Fed. Appx. at 869 (affirming

default judgment award of $7,000 for emotional distress based on violations of the



2
  Plaintiffs’ emotional distress is not traceable to a single claim. As a result, the
Court will not award general damages for conduct violative of other statutes or
claims lest Plaintiffs be improperly afforded a duplicative recovery. See Carlisle,
772 Fed. Appx. at 867 (affirming magistrate judge’s decision to award no damages
for FCRA where they would be duplicative of the plaintiff’s other statutory
damages).
                                         23
        Case 1:17-cv-03804-AT Document 18 Filed 11/19/18 Page 24 of 29




FDCPA, the GFBPA, and the FCRA); Gibson v. Rosenthal, Stein, & Assocs., LLC,

Civil Action No. 1:12-cv-2990-WSD, 2014 U.S. Dist. LEXIS 82093, at *6 (N.D.

Ga. June 17, 2014) (adopting magistrate’s default judgment award of $15,000 in

actual damages for threatening debt collection calls that violated FDCPA); Latimore,

2013 U.S. Dist. LEXIS 29512, at *33 (awarding $10,000 in actual damages to

Plaintiff as a result of Defendant’s FDCPA violations, which included several

threatening communications); Beringer, 2011 U.S. Dist. LEXIS 160960, at *12

(awarding $7,500.00 for actual damages under the GFBPA due to “excessive stress,

worry, and loss of sleep” incurred as a result of frequent and misleading collection

phone calls).

      It is therefore RECOMMENDED that Plaintiffs be awarded $30,000.00 in

general damages for emotional distress arising from Defendant’s violations of the

GFBPA.

      C. Treble Damages Under O.C.G.A. § 10-1-399

      Plaintiffs also seek a treble recovery of their actual damages. (Doc. 12-1 at

24). “Treble damages are dependent on injury or damage resulting from a violation

of the GFBPA.” Carlisle, 2017 U.S. Dist. LEXIS 39954, at *40; O.C.G.A. § 10-1-

399(c) (“[A] court shall award three times actual damages for an intentional

violation.”). However, Plaintiffs may not treble statutory damages awarded under

the FDCPA. See id., 2017 at *41 (awarding treble damages only as to Defendant’s


                                        24
        Case 1:17-cv-03804-AT Document 18 Filed 11/19/18 Page 25 of 29




GFBPA violations). As described above, Defendant’s GFBPA violations led to

actual damages of $3,628.16 in the difference in payments under a less favorable

interest rate, $600.00 in attorney’s fees defending Defendant’s collections lawsuit,

$1,848.00 for directing Plaintiffs to cut off their access to amenities, and $30,000.00

in general damages for mental distress. This amount results in a total recovery under

the GFBPA of $36,076.16. Therefore, it is RECOMMENDED that Plaintiffs be

entitled to $108,228.48 in trebled damages.

      D. Punitive Damages

      Plaintiffs seek punitive damages. (Doc. 12-1 at 24; Doc. 16 at 9). Punitive

damages in excess of the amount awarded for statutory damages are not recoverable

under the FDCPA. Thomas v. Pierce, Hamilton, and Stern, Inc., 967 F. Supp. 507,

512 (N.D. Ga. 1997) (finding that “punitive damages in excess of $1,000.00 are not

recoverable under the [FDCPA]”). However, Georgia law permits the recovery of

punitive damages for slander of title claims, see Mtw Inv. Co. v. Alcovy Props. 491

S.E.2d 460, 465 n. 4 (Ga. Ct. App. 1997), abusive collection claims, see Blazer Fin.

Servs., Inc., 233 S.E.2d at 2, and intentional violations of the GFBPA, see O.C.G.A.

§ 10-1-399(a). Having determined that Defendant’s conduct was intentional, the

Court RECOMMENDS that Plaintiffs be entitled to a recovery of $25,000 for their

GFBPA claims, their slander of title claim, and their abusive collection claim.

      E. Attorney’s Fees And Costs


                                          25
        Case 1:17-cv-03804-AT Document 18 Filed 11/19/18 Page 26 of 29




      Finally, Plaintiffs seek attorney’s fees and costs. (Doc. 12-1 at 24). Both the

FDCPA and the GFBPA entitle successful plaintiffs to attorney’s fees and costs. See

15 U.S.C. § 1692k(a)(3) (entitling a plaintiff bringing a “successful action” to “the

costs of the action, together with a reasonable attorney’s fee as determined by the

court”); O.C.G.A. § 10-1-399(d) ( “[T]he person injured by such violation shall, in

addition to other relief . . . be awarded reasonable attorneys’ fees and expenses of

litigation incurred in connection with said action[.]”).

      “The starting point in fashioning an award of attorney’s fees is to multiply the

number of hours reasonably expended by a reasonable hourly rate.” Loranger v.

Stierheim, 10 F.3d 776, 781 (11th Cir. 1994). “This amount is referred to as the

‘lodestar.’ ” Latimore, 2013 U.S. Dist. LEXIS 29512, at 36 (citing Loranger, 10

F.3d at 781). Plaintiffs’ request for attorney’s fees is supported by the declarations

of Plaintiffs’ counsel Kris Skaar, James Feagle, and Cliff Dorsen, as well as James

Hurt, Jr., who is not otherwise involved in this litigation. (See Docs. 12-6; 12-7; 12-

8; 12-9). Plaintiffs also attach a billing invoice reflecting the hours expended and

fees charged by the three attorneys. (Doc. 12-2). Specifically, Plaintiffs seek

attorney’s fees in the amount of $11,426.00 for 9 hours billed by Mr. Skaar at

$570.00 per hour, 1.7 hours billed by Mr. Feagle at $535.00 per hour, and 17.1 hours

billed by Mr. Dorsen at $315.00 per hour. (See Doc. 12-2; Doc. 16 at 8). Plaintiffs




                                          26
        Case 1:17-cv-03804-AT Document 18 Filed 11/19/18 Page 27 of 29




also seek $1,047.87 in costs of the litigation for service of process, investigation

costs, and the filing fee. (Doc. 12-1 at 38; Doc. 12-2 at 2).

      Mr. Skaar is a 1986 graduate of the University of Georgia School of Law who

has been practicing over thirty years, appearing before this Court in over 900 cases.

(Doc. 12-6 ¶¶ 14, 15, 22). Mr. Feagle is a 1991 graduate of the Georgia State

University College of Law with 25 years’ experience in consumer rights’ litigation.

(Doc. 12-7 ¶¶ 7, 11). Mr. Dorsen is a 2015 graduate of the John Marshall Law

School and has been practicing consumer rights law for three years. (Doc. 12-8 ¶¶

7, 9). Each attorney has reviewed the billing record attached to Plaintiffs’ motion

and finds it to be accurate and reasonable. (Doc. 12-6 ¶¶ 58-60; Doc. 12-7 ¶ 21;

Doc. 12-8 ¶¶ 7, 9). Mr. Hurt is a 2003 graduate of the University of Georgia School

of Law, adjunct professor at the Georgia State University College of Law, and

frequent lecturer at the National Consumer Rights Litigation Conference. (Doc. 12-

9 ¶¶ 7, 9, 10). Mr. Hurt has represented clients bringing claims under the FDCPA,

GFBPA, and other consumer protection statutes. (Id. ¶ 12). Having reviewed the

attaching billing record, Mr. Hurt states that in his opinion, the hours expended and

amount of fees charged by Plaintiffs’ counsel were reasonable and necessary. (Id.

¶¶ 23, 26-28). Plaintiffs have additionally attached a copy of the U.S. Attorney’s

Fees Matrix, also known as the Laffey Matrix, which denotes reasonable fee rates of

$602.00 for attorneys with more than 30 years’ experience, $563.00 for attorneys


                                          27
        Case 1:17-cv-03804-AT Document 18 Filed 11/19/18 Page 28 of 29




with 21-30 years’ experience, and $334.00 for attorneys with 2-3 years’ experience.

(Doc. 12-3 at 1).

      The Court finds that Plaintiffs’ determination of lodestar fees for each attorney

is well-supported by the evidence. It is therefore RECOMMENDED that Plaintiffs

be entitled to reasonable attorney’s fees of $11,426.00 and $1,047.87 in costs.

                                     Conclusion

      For the foregoing reasons, it is RECOMMENDED that Plaintiffs’ Motion

For Default Judgment (Doc. 12) be GRANTED in part and DENIED in part.

Specifically, it is RECOMMENDED that Plaintiffs’ motion be GRANTED as to

their claims under the FDCPA, the GFBPA, and their state law claims of slander of

title and abusive collection. It is RECOMMENDED that Plaintiffs’ motion be

DENIED with respect to their state law claims of invasion of privacy and tortious

infliction of emotional distress.

      It is further RECOMMENDED that Plaintiffs be awarded: $2,000.00 in

statutory damages under the FDCPA; $36,076.16 in actual damages trebled to

$108,228.48 under O.C.G.A. § 10-1-399(c); $25,000.00 in punitive damages;

$11,426.00 in reasonable attorney’s fees; and $1,047.87 in litigation costs, for a total

recovery of $147,702.35.




                                          28
       Case 1:17-cv-03804-AT Document 18 Filed 11/19/18 Page 29 of 29




      The Clerk is directed to terminate the reference of this case to the undersigned

Magistrate Judge.

      IT IS SO REPORTED AND RECOMMENDED this 19th day of

November, 2018.

                                       /s/ J. Clay Fuller
                                       J. Clay Fuller
                                       United States Magistrate Judge




                                         29
